department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend x company y city z city b number c dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you are operating a scholarship program for high achieving high school students in they and z area to pursue educational and vocational opportunities after high school you are a nonprofit organization founded by the owners of x your purpose is to provide college scholarships mentoring and career growth opportunities to college-bound students who have demonstrated a commitment to academics leadership development and community service you will focus on high achieving high school students who have limited means to pursue educational and vocational opportunities after high school applicants must have a cumulative gpa of b live in they or z area and plan to attend a letter catalog number 58263t post-secondary institution to be eligible to apply the scholarships will be awarded on an objective and nondiscriminatory basis and to be used at an educational_organization described in sec_170 a ii relatives of members of your selection committee or your officers directors and substantial contributors are not eligible for the awards recipients are eligible to receive up to c dollars per year based on their financial need financial need is determined from the financial aid package from the selected college total grants and scholarships received in addition to yours and the expected family contribution the number of grants could vary each year the scholarships are renewable up to four years your program is publicized via word of mouth internal communications and the internet and as well as through the schools in they and z area every spring your cofounders have direct conversations with the guidance counselors to discuss the criteria that should be met by each student applicant the guidance counselors then distribute the information and applications directly to the students meeting these criteria applicants complete a detailed application applicants also must submit transcripts as well as provide their parents taxable_income from their federal income_tax form to help determine financial need an essay is required explaining the following what does a college education mean to the applicant what makes the applicant a good candidate for the scholarship a description of a time in the applicant's life when the applicant faced a challenge or obstacle and how it was handled an explanation of the applicant's life choices and experiences that shaped the applicant into the person he she is today completed application packages are mailed directly to you the scholarship selection committee consisting of your board members and directors will select recipients based on the applicant's academic performance scholarships are granted to high performing students extracurricular activities financial need scholarships are granted to high school students with financial need the students living location scholarships are only granted to students living in they and z areas as well as teacher recommendations checks are sent directly to the student's financial aid office where they are deposited into student accounts and are to be used for tuition and other academic related expenses you also will obtain grade transcripts each semester from all recipients in order for renewal the award recipients must i maintain a cumulative gpa of b throughout the duration of the scholarship ii remain an active full-time_student throughout the duration of the scholarship iii complete a quality monthly blog post which are monitored on a consistent basis and iv remain in consistent contact with your board letter catalog number 58263t if the terms are violated the recipients continued involvement in the program will be discussed among board members and future funding could be withheld recipients will have the opportunity to gain real world experience through internships job shadows and other career growth opportunities at x but are not required to participate in any of these opportunities in order to receive or renew the scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
